Citation Nr: 1124848	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-01 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968, and from March 2003 to March 2004.  He also served in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the outset of this discussion, the Board notes that when submitting the instant service connection claim, the Veteran specifically sought service connection for PTSD.  Accordingly, the RO developed and adjudicated the Veteran's claim as one solely for PTSD.  However, the Board notes that pursuant to the subsequent precedent of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court has instructed that service connection claims for PTSD should be construed broadly to encompass any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  As set forth below, the evidence of record reflects documentation of the Veteran's psychiatric treatment during service and that he is currently diagnosed with other psychiatric disorders in addition to PTSD.  Accordingly, the Board has rephrased the Veteran's service connection claim as one for an acquired psychiatric disorder, to include PTSD.

Turning first to the issue of the Veteran's entitlement to service connection for PTSD, the Veteran's claims file reflects that he has been diagnosed with PTSD both during a 2008 private psychiatric evaluation and during his 2009 VA examination.  Furthermore, while the VA examiner who conducted the Veteran's VA PTSD examination opined that she could not offer a medically sound opinion regarding the etiology of the Veteran's PTSD (due to the Veteran's evasiveness, guardedness, and inconsistent reports during the examination, as well as the failure of psychiatric treatment records to diagnose the Veteran with PTSD until 2008), the 2008 private psychiatric evaluation of record characterized the Veteran's PTSD as "service-connected" and predicated the PTSD diagnosis on the Veteran's reported in-service stressors.  This evidence, coupled with the specific stressors reported by the Veteran, indicates that research requests should be submitted to the appropriate agencies in an effort to corroborate the Veteran's reported in-service stressors.  See 38 C.F.R. § 3.304(f) (2010).  

The Board acknowledges that during the pendency of this appeal, VA has revised the provisions of 38 C.F.R. § 3.304(f)(3), alleviating the requirement that the certain stressors be confirmed by corroborative research.  See 38 C.F.R. § 3.304(f)(3) (Supp. 2010) (stating that credible supporting evidence that a claimed in-service PTSD stressor occurred may be established through credible lay testimony alone if the in-service stressor involves fear of hostile military or terrorist activity).  However, in the instant case, the Veteran has reported his stressors as very specific events.  Thus, attempts at corroboration appear warranted.  

In that regard, the record reflects that the Veteran has reported the following in-service stressors:  (1) When he arrived at the Tan Son Nhut Airbase in Vietnam in April 1966 (where he asserts he briefly remained before being transferred to Thailand), the Air Base had received mortar attacks the day before his arrival.  (2) When serving in Thailand, he was assigned to guard a crashed airplane that still contained the remains of the dead pilot.  (3)  A massive explosion took place on a nearby flight line during his Thailand service (although he reports that no planes were damaged by the explosion).  (4) His oldest brother's plane "went down" in Laos, resulting in his brother's death.

With regard to the Veteran's first reported stressor, the RO has indicated that they were able to confirm that Tan Son Nhut Air Base experienced a mortar attack in April 1966.  However, it is not clear how this was accomplished as this report is reflected in the November 2009 statement of the case, and no corresponding research requests or responses are of record.  Moreover, the Board notes that it is unclear whether the Veteran's service in the Republic of Vietnam is actually confirmed.  A March 1966 change of station order, (presumably created after the Veteran volunteered for service in Thailand, as reflected in a December 1965 service personnel record), only notes the Veteran's "EDCSA" (or effective date of change of strength accountability) to be April 15, 1966.  Similarly, 1966 service treatment records reflect that the Veteran entered the Pacific Theatre on April 15, 1966, but arrived in Thailand in April 17, 1966, without referencing the Veteran's specific location on April 15th and 16th.  Thus, the Board concludes that a corroborative research request should be made to determine whether the Veteran has any documented service in the Republic of Vietnam and whether the Tan Son Nhut Air Base experienced a mortar attack in April 1966 shortly before the Veteran's arrival at that air base.  Similar research requests should be formulated in an attempt to corroborate the Veteran's other reported stressors, namely the Veteran's guarding a crashed airplane while in Thailand, an explosion on a nearby flight line during his Thailand service, and the death of the Veteran's oldest brother as the result of a plane crash in Laos.  

Thereafter, the Board finds that the Veteran should be afforded another VA PTSD examination, during which a more definitive medical opinion regarding the etiology of the Veteran's PTSD may hopefully be obtained.   

With regard to the Veteran's entitlement to service connection for an acquired psychiatric disorder other than PTSD, the Board notes that the Veteran's claims file documents what appears to be psychiatric symptoms during his first period of service, and psychiatric treatment during his second period of service, as well as during his reserve service in the interim between these two periods of active service.  In that regard, the Veteran's service treatment records from his first period of active duty from September 1964 to September 1968 reflect that in April 1968, the Veteran was noted to be "grossly over-concerned about his physical state" when receiving orthopedic treatment for a "tiny callous" on his left fifth metatarsal.  Subsequent August 1993 reservist treatment records reflect the Veteran's treatment for anxiety and rage towards his superior officers after being terminated from a position at Cape Canaveral Air Force Station (but still maintaining his status as a reservist), and the Veteran was accordingly diagnosed with an adjustment disorder with mixed emotional features.  During the Veteran's second period of active service from March 2003 to March 2004, he reported experiencing severe stress due to losing his business because he could no longer actively manage it when he was deployed.  The Veteran was accordingly treated for an adjustment disorder with depression and anxiety in December 2003 and January 2004.  

Post-service treatment records reflect that the Veteran was diagnosed with an alcohol-induced mood disorder and alcohol dependence, as reflected in a March 2005 VA treatment record; a panic disorder with agoraphobia and a depressive disorder, in addition to PTSD, as reflected in a January 2008 private psychiatric evaluation; and a depressive disorder, in addition to PTSD, as reflected in his 2009  VA PTSD examination report.  However, there are no medical opinions of record exploring the potential relationship between any of these diagnosed psychiatric disorders (other than PTSD) and service, to include whether any currently-diagnosed psychiatric disorder had its initial onset during either period of active service or, if it initially manifested between these two periods of active service, whether it was permanently aggravated beyond its normal progression during the Veteran's second period of active service.  Accordingly, the Board finds that the VA psychiatric examination to be provided pursuant to this remand should also include an opinion addressing the etiology of any currently-diagnosed psychiatric disorders other than PTSD.

Additionally, any outstanding VA treatment records should be obtained and associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from January 2009 to the present.

2.  The RO/AMC should contact any appropriate entity or entities and request that research be conducted to determine whether (1) the Veteran had service in the Republic of Vietnam in April 1966 at the Tan Son Nhut Air Base; and (2) whether the Tan Son Nhut Air Base experienced mortar attacks in April 1966.  

Additionally, the Veteran should be contacted and asked to provide the following information so that further research may be conducted in an attempt to corroborate his other reported stressors: (1) the Veteran's unit of assignment, approximate dates, and location when assigned to guard a crashed airplane while in Thailand; (2) his unit of assignment, approximate date, and location when witnessing an explosion on a nearby flight line during his Thailand service; and (3) the approximate date of the death of his oldest brother as the result of a plane crash in Laos.  

The results of these research requests should be documented and associated with the Veteran's claims file.   

3.  Then, the Veteran should be afforded a VA examination to determine the nature and etiology of any currently-diagnosed acquired psychiatric disorders.

The examiner should review the Veteran's claims file in conjunction with the examination, including the Veteran's April 1968 active service treatment record reflecting his gross over-concern regarding his physical state; his 1993 reservist treatment for an adjustment disorder with mixed emotional features; his December 2003 and January 2004 active service treatment for an adjustment disorder with depression and anxiety; his August 2005 post-service VA treatment for an alcohol-induced mood disorder; his January 2008 private psychiatric evaluation; and his January 2009 VA PTSD examination report.  

After reviewing the Veteran's claims file and conducting an examination of the Veteran, the examiner should opine whether it is at least as likely as not that any currently-diagnosed psychiatric disorder is related to an in-service event, had its initial onset during a period of active duty (1964-1968 or 2003-2004), or if initially manifesting in between the Veteran's two periods of active duty, was permanently aggravated beyond its normal progression during the Veteran's second period of active service (from 2003-2004).

A complete rationale should be provided for any opinion expressed.  If the examiner determines that a medically sound opinion cannot be reached without resorting to speculation, an explanation as to why that is so should be included.

4.  Thereafter, the RO/AMC should readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


